Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/20 has been entered.
 Election/Restrictions
Applicant's election with traverse of the species of 
I.    Chemorepellent in the second chamber (claims 1, 38-39, 44, 49)
B.    Chemoattractant without at least one chemorepellent

II.    Membrane
C.    Pore size and thickness

III.    Response of bacteria
A. Attracted

IV.    Free of. . . (claim 2)


V.    Membrane property (Claim 2)
A. from about 3 m to about 50 m in thickness

VI.    Third chamber content (claim 9) 
ethanol

VII.    Second chamber content (claim 15)
A. Chemotactic medium; and

VIII.    Membrane property (Claim 49)
A. from about 3 m to about 50 m in thickness 
in the reply filed on 3/1/21 is acknowledged.  The traversal is on the ground(s) that 
“[n]o one of ordinary skill in the art, based upon the art of record, would find the inventive concept to be severable. There are no data nor references that would suggest that claimed combination of elements does not represent a single inventive concept.
Furthermore, as stated in MPEP § 808.01(a), restriction of species cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim. Here, the search has been conducted prior to Applicant’s filing of a Request for Continued Examination”, which evidences that the search required for examining the entire 
Applicant should also note the prior elections made previously during the prosecution, such as in response of 6/4/19. Applicant's election with traverse of Group I, and Species IB 
The requirement is still deemed proper and is therefore made FINAL.
The non-elected species have not been examined. Therefore, it is suggested that such species be deleted from the claims. 
Claims 31-33 (and further non-elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species.
In view of the elections, the claims are considered as reading as:
1.    A device comprising:
(a)    a first chamber;
(b)    a second chamber comprising a buffer solution and at least one chemoattractant 
(c)    a membrane connecting the first and second chambers and defining an interface between the first and second chambers;
wherein the first chamber, second chamber, and membrane are free of an electrode capable of creating an electric field within the first or second chamber; 
wherein the membrane comprises [pores having] out the at least one chemorepellent through diffusion of chemical compounds across the membrane into the first chamber;
without the at least one chemorepellent]  [and the bacteria] are capable of moving across the membrane into the second chamber.

2.   The device of claim 1, wherein the device is free of a pressure source that, when in operation, is capable of creating increased pressure within the first chamber sufficient to transfer a volume from the first chamber to the second chamber;  pores having m to about 100 m wide
The further claims are also being examined in view of the respective current and prior elections made by applicant as exemplified above.

Response to Arguments/Claim Interpretations
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. 
As to claim 2, it is noted that applicant states on page 7 of the remarks “that claim 2 recites “wherein the device is free of a pressure source,” which means that the device does not comprise a pressure source that when in operation….” Therefore, the examiner agrees that it is not required that an unclaimed structure, pressure source, that is not positively claimed as an 
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	Here, it is noted that claim 1 as drafted is only defined by 3 structural components that are listed in the claim; (a) a first chamber; (b) a second chamber comprising a buffer solution and at least one chemoattractant without at least one chemorepellent; and (c) a membrane connecting the first and second chambers and defining an interface between the first and second chambers.
	It is noted that claim 1 does not provide for any specific values of pore size and thickness (of the membrane). Instead, such is further characterized by how the membrane is intended to function to provide a desired result relative to the intended use of the device. 
	It is noted that new claim 49 employs the same or similar language as claim 1 and other prior claims. Therefore, applicant should see all remarks/rejections directed to such that are also applicable to claim 49. 

It is noted that within the apparatus (device) claims that applicant has elected to employ process language and or language directed to conditional usage of the claimed device. 
Claim 2 does not exclude all pressure sources, but excludes a pressure source that is capable of providing for that as described following the conditional clause of “when in operation”. As noted above, the claims are directed to a device, not a process of use. Whether or not a pressure source would be capable of that as recited in the claim depends on a number of factors not accounted for in the claim. It is noted that (1) there is no requirement for any pressure source to ever be operated in any manner at all to do anything because as noted above the claims are directed to a device not a process. Furthermore, (2) there is no requirement for the first chamber to comprise any “volume” of anything. If applicant intends for the first chamber of claim 1 to comprise a volume of some specific material, fluid (gas or liquid), substance (including any material of any of the possible states of matter), then the claims should be amended to specifically state such. Otherwise, as presently drafted, the claims do not require any volume of anything to be in the first chamber. The first wherein clause is directed to a negative limitation, excluding the presence of a specific electrode from the first chamber, second chamber, and membrane that is capable of creating an electric field within the first or second chamber. Therefore, the claim does not exclude the presence of all electrodes only one that is specified as recited. The second wherein clause does not provide for any numerical pore size and thickness values. Such values are defined relative to what is possible or can result during the conditional use of the device relative to if one were to elect to use the device under certain conditions including employing the device with unclaimed bacteria 
It is noted that the terms “chemoattractant” and “chemorepellent” are not defined as any specific substances. The terms are relatively broad. The specification states term "chemoattractant" means a chemical substance that provokes chemotaxis, and that causes a bacterium to move in the direction in which its concentration is increasing. The term is used interchangeably with the hyphenated form, "chemo-attractant" and the term “chemorepellent" means a chemical substance that provokes chemotaxis, and that causes a bacterium to move in a direction away from an increasing concentration of the substance. The term is used interchangeably with the hyphenated form, "chemo-repellent." However, whether are not a substance would be labeled as either of such depends on whether or not the substance functions relative to bacterium in the existence, condition of a specific concentration of the substance being present. There is no guarantee that any nor either of such concentration gradients (relatively increasing/decreasing) and other conditions will exist and that even if such, that all bacterium that may be present will respond such that the substance would meet the conditions to fall within either of such characterizations. Therefore, in the claims such as in  claims 1, 15, 19, and 49, there is no requirement that any bacteria be present in the device (no bacteria is claimed as an element of the device), but there is also no requirement that such bacteria be present relative to the medium (of claim 15) and at least one chemoattractant without chemorepellent (unknown, unspecified substances); no bacteria is positively claimed as 
It appears that applicant is attempting to define the device relative to the natural phenomena of how solutions of different concentrations (chemotaxis) will naturally flow/migrate relative to each other based on the different concentrations of solutions. That is, that a less concentrated solution will naturally flow towards an environment, area of a solution of a relatively higher concentration (such as in osmosis and reverse osmosis). Applicant did not invent such processes that readily naturally occur nor is applicant the first use such processes in a device.  The claims as drafted are directed to a device and do not adequately provide for the required specifics to establish that such phoneme would be considered a further structurally 
As previously stated, it is noted that the term “and/or” employed throughout the claims is interpreted as “or”, which provides for an alternative which is only what is minimally required of the term “and/or”.
As in claim 2, it is noted that the phrase “…and/or free of any member capable of creating microfluidic flow within the first chamber” provides for a further alternative of exclusion, not a requirement. However, it is noted that the phrase is not interpreted as invoking 112, 6th paragraph. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “…any member capable of creating microfluidic flow within the first chamber” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

If applicant disagrees, the examiner hereby requests that applicant explain such and provide guidance as to what specific structures the clause excludes. 
As previously stated, it is noted that claims 1 and 49 mention broad, unspecified chemical compounds and bacteria. However, none are positively claimed as structural elements of the invention. They are considered as materials or articles that can be or intended to be worked upon. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.  It is noted that no such materials/substances other than the buffer are positively claimed as being present in the device. It is only until claims 4, 9, 15, and 19 where further materials/substances are positively claimed. Therefore, the “sufficient to create…”clause of claim 1 does not further structurally limit the invention of claim 1. See also the further “sufficient to…” and “capable of …” and further similar clauses recited throughout the claims. The possibilities and/or what can/is intended occur under certain conditions during the use of the device with other unclaimed materials does not provide for structural limitations of the device. 

As to the art rejections, applicant has amended claim 1 to recite at least on chemoattractant without at least one chemorepellent is in the second chamber and asserts that such amendment results in the claims being novel and non-obvious. As noted above applicant did not invent the process of chemotaxis nor the use of chemoattractants within devices. 
The claims are rejected as given herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, growth media (claim 15) the impeller and stir bar (claim 48) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the terms buffer and bacteria are relatively broad and not limited to any specific material or substance. It is noted that there numerous different bacteria known that have different properties including physical dimension. Therefore, a membrane that allows bacteria to pass through is not necessarily directed to all bacteria.
It is noted that the broadest interpretation of the term “and/or” is “or”.  Therefore, the phrase provides for optional alternatives not required combinations. 
It is noted that the term “and/or” minimally only requires one of the alternatives recited. 
As to claim 2, it is noted that the “when” clause is directed to conditional use. The claims are directed to an apparatus not a process of use. There is no requirement for the device to ever be used to do any broad “operation” or operated to do anything.  Therefore, the clause does not provide for any further structural element of the device. 
As to claim 4, it is presumed that applicant intends of the third chamber to be fluidically connected to the first chamber. If so, it is suggest the claim be amended to clearly provide for such. 
As to claim 13, it is presumed that the term “volume” does not refer to an amount of any material or substance present in the first chamber, but the term refers to a possible structural capacity of the first chamber.
As to claim 39, it is noted that claim does not specify who, how, or what does the detecting. It is noted that it possible for one to do such detecting visually and/or by other means.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 15, 24, 38-40, 42, 44, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claim 1, it is unclear if applicant intends for the bacteria of the wherein clause to be an element of the invention of the invention. If applicant intends for the bacteria to be an element of the device, then the claim should clearly provide for such. For example, “(a) a first 
As to claim 1, it is unclear what “chemical compounds” are being referenced. It is noted that although not positively claimed as an element of the device, “chemical compounds” can be a volumetric amount(s) of a mixture of all or any states of matter. Although not positively claimed, it is unclear what is the nexus, if any at all, of the “chemical compounds” is to the first and second chambers, membrane, buffer solution, at least one chemoattractant without at least one chemorepellent and unclaimed bacteria. It is unclear if applicant intends such chemical compounds to be the same or different for the at least one chemoattractant without chemorepellent and bacteria. 
As to claims 1, 38-40, 44, and 49, it is unclear which/what chemoattractant is being referenced by the phrase “the at least one chemoattractant” in paragraph (c). It is presumed that applicant intends for the later phrase to read as “the chemoattractant without at least one chemorepellent”. Therefore, the claims should be amended to clearly provide for such.
As to claim 15, it is unclear what is the difference between a chemotactic medium and an chemoattractant. It is unclear if they are the same or different. Clarification requested. Furthermore, it is noted that the phrase “growth media” is relatively broad and not required to be any specific substance or material.  Anything that can grow or where something can grow can be considered as such. 
The term "substantially parallel" in claim 24 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does What may be considered as substantially parallel to one person may not be considered as such to another. See also remarks above. Furthermore, the claim appears to be grammatically incorrect. The term “layers” appears to be misplaced. 
As to claim 42, it is unclear on what, by who or what, and where a polymerase chain reaction is performed. It is unclear how the presence or absence can be determined based on performing steps to the cell that is not required to be present. The PCR can not be performed on anything one desires to provide for the desired determination. The claim should clearly indicate that the PCR is performed on the extracted buffer solution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, 15, 38-40, and 43-45 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Springer et al., US 5,514,555.
Springer discloses the use of a filter device to perform chemotaxis. 

As to claim 49, the Transwell® filters has a thickness of 10 m. (https://www.corning.com/worldwide/en/products/life-sciences/products/permeable-supports/transwell-guidelines.html  see characteristics, Nominal Membrane Thickness listed in chart). 
As to claim 2, there is no pressure source as excluded by the claim in the device. The reference discloses that the filter is a microporous filter, of pore size in the range of about 3-8 microns. (See for example, column 11, lines 4-6).
As to claim 11, each chamber can comprise one or more ports or inlet means or other openings for injection of solutions. (column 12, lines 1-5; independently addressable fluid inlets). The second chamber includes grow media. The walls and other material can be considered “grow media”. 
After time allotted for migration of cells from the first to the second chamber. The contents of the second chamber are removed and analyzed/detected. (column 7, 33-37).
As to claim 43, one can choose to conduct method in whatever time period one desires including less than 14 hours.   (column 13, lines 23-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 13, 19, 24-25, 28-29 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springer et al., US 5,514,555 as applied above in view of  Saunders et al., US 5,208,161. 
Springer does not disclose a third chamber connected to the first chamber. 
Springer does not disclose the first chamber as having a volume of from about 25ml to 100 ml. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.
 Saunders discloses a device comprising a stacked chamber 12, filter 32, and chamber 14 as shown in Figure 1. There is a filter 32 (membrane) located between the chambers. The filter is liquid and gas permeable. Each chamber can comprise a buffer fluid and or bacteria. The chambers and membrane do not include any electrode. Furthermore, the device includes a third chamber formed by rim portions 22, 24. (claims 4, 24, 28-29).  As to claims 19, it is noted that buffer is not necessarily different from a chemorepellent. The,-y can be one in the same.  
 The pore size of filter 32 depends on the unit's purpose. The filter of unit 12 (FIG. 1) has for example pores sufficiently large to allow a microorganism of interest (e.g. Salmonella) to pass through but sufficiently small to retain larger bacteria and particulates. (allows for bacteria to move across the filter).

As to claim 13, the chambers may have a volume of a volume of about 50 ml. (column 4, line 6).

Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
Springer does not specify that the height of first chamber, second chamber, or repellant layer is from about 1 to about 10 millimeters.
However, Saunders does disclose that each chamber can be formed of plastics by injection moulding and can have a height of 2.5 cm.
It would have been obvious to and well within the common sense, predictability, and routine skill one of ordinary skill in the art before the effective filing date of the invention to manufacture the unit (chamber) to the desired dimensions including a height within the claim range as desired to provide for a structure of sufficient dimensions and surface are for the intended purpose of allowing for filtration of a sample volume as disclosed.
It would have been an obvious matter of design choice to manufacture a chamber to height within the recited range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
As to claim 48, Springer discloses that it is desirable to mix the contents of the device. It would have been within the knowledge, predictability, and routine skill to recognize that known . 
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Transwell and Neuro Probe webpages disclose chemotaxis devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BRIAN R GORDON/Primary Examiner, Art Unit 1798